UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6698


JEREMIAH ROYSTER,

                  Plaintiff - Appellant,

             v.

KEITH   WHITENER,     Superintendent,     Alexander     Correctional
Institution,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00034-GCM)


Submitted:    September 29, 2009             Decided:    October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremiah Royster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jeremiah Royster seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a     certificate            of     appealability.              See     28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue    absent         “a    substantial            showing     of    the       denial       of    a

constitutional          right.”            28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner         satisfies          this        standard       by     demonstrating            that

reasonable        jurists      would          find    that     any    assessment          of       the

constitutional          claims      by     the    district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We

have independently reviewed the record and conclude that Royster

has   not       made    the    requisite         showing.           Accordingly,         we    deny

Royster’s motion for a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court       and    argument         would    not    aid    the    decisional

process.

                                                                                     DISMISSED



                                                  2